                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  SOUTHERN DISTRICT OF ALABAMA
IN RE:                                                                                                   CASE NO.:      16-01779-JCO-13
Dewain Legrone                                                                                           DATE:                  10/31/2019
Barbara Legrone
DEBTORS                                                                                                  DATE CONFIRMED:        10/24/2016
ATTORNEY: Stephen L. Klimjack LLC                                                                        DATE CLOSED:           08/28/2019


                                                      FINAL REPORT AND ACCOUNTING

I, Daniel B. O'Brien, Chapter 13 Trustee, am filing the following final report and accounting and certify that the estate has been
fully administered. The case was DISMISSED AFTER CONFIRMATION.

Amount paid to Trustee by or for the Debtor for benefit of creditors: $25,508.00


                                                        CLAIM                                                INSURANCE
CREDITOR NAME                            CLASS           AMT           % DIV     PRIN PD     INT PD           PD   DUE          BAL DUE
Capital One Auto Finance c/o AIS Portfolio
                                      SECURED
                                           Svcs - PREF PYMT $0.00       100.00       $0.00       $0.00        $0.00     $0.00          $0.00
Capital One, N.A.                     UNSECURED            $1,146.74     67.82     $254.02       $0.00        $0.00     $0.00        $523.70
Discover Bank                         UNSECURED            $1,508.50     67.82     $334.15       $0.00        $0.00     $0.00        $688.91
Ditech Financial LLC                  UNSECURED            $5,915.92     67.82   $1,310.45       $0.00        $0.00     $0.00      $2,701.73
Jefferson Capital Systems, LLC        UNSECURED           $10,264.19     67.82   $2,273.63       $0.00        $0.00     $0.00      $4,687.54
Jefferson Capital Systems, LLC        UNSECURED            $1,100.56     67.82     $243.79       $0.00        $0.00     $0.00        $502.61
Jefferson Capital Systems, LLC        UNSECURED            $2,386.21     67.82     $528.57       $0.00        $0.00     $0.00      $1,089.76
MEDSTAR EMERGENCY MEDICALUNSECURED                           $335.94     67.82      $70.50       $0.00        $0.00     $0.00        $157.33
Midland Credit Mgmt Inc/Midland Funding
                                      UNSECURED            $3,998.01     67.82     $885.61       $0.00        $0.00     $0.00      $1,825.84
Midland Credit Mgmt Inc/Midland Funding
                                      UNSECURED            $1,063.11     67.82     $235.50       $0.00        $0.00     $0.00        $485.50
Midland Credit Mgmt Inc/Midland Funding
                                      UNSECURED              $791.07     67.82     $175.23       $0.00        $0.00     $0.00        $361.27
Quantum3 Group LLC as Agent for UNSECURED                    $587.50     67.82     $130.14       $0.00        $0.00     $0.00        $268.30
Southwest Stage Funding LLC           SECURED - PREF PYMT $15,000.00    100.00   $9,434.69   $1,187.64        $0.00     $0.00      $5,660.78
Springleaf Financial Services Of Alabama
                                      SECURED - PREF PYMT$4,000.00      100.00   $2,918.97     $286.65        $0.00     $0.00      $1,099.30
Springleaf Financial Services Of Alabama
                                      UNSECURED            $3,918.50     67.82     $867.99       $0.00        $0.00     $0.00      $1,789.54
Unsecured Creditors                   UNSECURED                $0.00     67.82       $0.00       $0.00        $0.00     $0.00          $0.00




                                              Page 1 of 2 - Chapter 13 Case No. 16-01779-JCO-13

                Case 16-01779              Doc 47        Filed 10/31/19 Entered 10/31/19 14:42:54                 Desc Main
                                                            Document Page 1 of 2
                                                                           PRIORITY                                       $0.00
                                                                           PRIORITY INSURANCE                             $0.00
                                                                           SECURED                                   $12,353.66
                                                                           INTEREST                                   $1,474.29
                                                                           UNSECURED                                  $7,309.58
                                                                           COURT CLERK:                                   $0.00
                                                                           ATTORNEY FEE:                              $3,000.00
                                                                           TRUSTEE FEE:                               $1,370.47
                                                                           REFUNDED TO DEBTOR:                            $0.00
                                                                           ADMINISTRATIVE:                                $0.00
                                                                                                          TOTAL:     $25,508.00


Wherefore the trustee requests a final decree be entered which discharges the trustee and his surety from any and all liability on
account of the above case, closes the estate, and grants such other relief as may be just and proper.


                                                                        /s/ Daniel B. O'Brien
                                                                        Daniel B. O'Brien, Trustee




                                      Page 2 of 2 - Chapter 13 Case No. 16-01779-JCO-13

             Case 16-01779         Doc 47      Filed 10/31/19 Entered 10/31/19 14:42:54                Desc Main
                                                  Document Page 2 of 2
